Name: Decision of the EEA Joint Committee No 182/1999 of 17 December 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: Europe;  European construction;  air and space transport
 Date Published: 2001-03-15

 Avis juridique important|21999D0182Decision of the EEA Joint Committee No 182/1999 of 17 December 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0010 - 0010Decision of the EEA Joint CommitteeNo 182/1999of 17 December 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Decision of the EEA Council No 1/95 of 10 March 1995 on the entry into force of the Agreement on the European Economic Area for the Principality of Liechtenstein(1) provided that Liechtenstein is to implement the acts referred to in Chapter VI (Civil aviation) of Annex XIII to the Agreement from 1 January 2000 subject to review by the EEA Joint Committee during 1999.(2) The review conducted by the EEA Joint Committee in accordance with Chapter VI, Civil aviation, of Annex XIII to the Ageement has concluded that the specific circumstances in Liechtenstein that justified the transitional period have not changed.(3) It is appropriate to extend the transitional period on this basis until 1 January 2002,HAS DECIDED AS FOLLOWS:Article 1The text in Chapter VI, Civil aviation, of Annex XIII to the Agreement, between the chapter heading and the subheading "(I) Competition rules" shall be replaced by the following:"Liechtenstein shall implement the provisions of the acts referred to under subheadings (ii) to (vi) from 1 January 2002, subject to review by the EEA Joint Committee during 2001."Article 2This Decision shall enter into force on 1 January 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 86, 20.4.1995, p. 58.